              Case 2:19-cr-00059-RSM Document 38 Filed 07/17/20 Page 1 of 1



                                                 CHIEF JUDGE RICARDO S. MARTINEZ
 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
     UNITED STATES OF AMERICA,                  ) No. CR19-059-RSM
 7                                              )
                     Plaintiff,                 )
 8                                              ) ORDER GRANTING
                v.                              ) MOTION TO SEAL EXHIBIT
 9                                              )
     DENNIS ROBERT GIBB,                        )
10                                              )
                     Defendant.                 )
11                                              )
12
13          THIS MATTER has come before the Court on the motion of Dennis Gibb to seal
14   Exhibit 5 (BOP medical records) to his motion for compassionate release. The Court
15   has considered the motion and records in this case and finds there are compelling
16   reasons to file the exhibit under seal.
17          IT IS ORDERED that Exhibit 5 be sealed.
18          DATED this 17th day of July 2020.
19
20                                             A
                                               RICARDO S. MARTINEZ
21                                             CHIEF UNITED STATES DISTRICT
                                               JUDGE
22
23   Presented by:
24   s/ Michael Filipovic
     Federal Public Defender
25   Attorney for Dennis Gibb
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL EXHIBIT                                      1601 Fifth Avenue, Suite 700
       (Dennis Gibb, CR19-059-RSM) - 1                              Seattle, Washington 98101
                                                                               (206) 553-1100
